Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 1 of 34




                  Exhibit 1
                                  Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 2 of 34Seattle Police Department
Report Number 2018-397711 - Incident / Offense Report Report Cover Sheet (Seattle Police Department)


 Report Number 2018-397711 - Incident / Offense Report Report Cover Sheet
 REPORT DATE / TIME                            PRECINCT / SECTOR / BEAT / RA                              CAD EVENT START DATE / TIME - CAD EVENT END DATE / TIME

 Oct 24, 2018 07:20                            N / B / B1 / 6449                                          Oct 24, 2018 01:50 - 02:50
 OFFENSE-1
 OFFENSE CODE

 5309 | HARASSMENT
 OFFENSE LOCATION                                                                                         OFFENSE START DATE                    OFFENSE END DATE

                                   SEATTLE                                                                Oct 24, 2018 01:50                    Oct 24, 2018 02:50
 INVOLVED PERSONS
 INVOLVEMENT            NAME                                         HOME ADDRESS                         DOB / ESTIMATED AGE RANGE             RACE                SEX

 V-1                              SES                                                                     1985-                                 White               Female

                                                                     SEATTLE, WA
 INVOLVEMENT            NAME                                         HOME ADDRESS                         DOB / ESTIMATED AGE RANGE             RACE                SEX

 S-1                    PAIGE ADELE THOMPSON                                                              1986-                                 White               Female

                                                                     SEATTLE, WA 98108
 INVOLVEMENT            NAME                                         HOME ADDRESS                         DOB / ESTIMATED AGE RANGE             RACE                SEX

 W-1                              KWS                                                                     1983-                                 White               Male

                                                                     SEATTLE, WA 98107
 NARRATIVE
   Document No: GO0019768520001
   Subject: INITIAL INVESTIGATION
   Author: ANDREW RAGONESI (6686)
   Date:2018-10-24 09:13:00

   [TT_VERSION 1.1] [GO TEMPLATE ]1 BACK-UP OFFICERS(S): (NAMES, SERIAL #'s, AND ROLES IN INCIDENT)[]2 CHARGES: [ ] CHARGE
   DESCRIPTION:[]3 ARREST SCREENED BY: (SUPERVISOR'S NAME AND SERIAL)[ ]4 PHOTO(S) TAKEN? [N] IF SO,[ ]UPLOADED TO DEMS, OR [ ]
   ICV USED5 RECORDED STATEMENT(S) TAKEN? [N] IF SO, [ ]UPLOADED TO DEMS, OR [ ]ICV USED6 VIDEO: A. DIGITAL IN-CARVIDEO(S)
   UPLOADED? [Y] IF NO, PROVIDE REASON: [ ] RECORDING OFFICER(S): NAME(S), SERIAL #'(S) [] B. BODY-WORN VIDEO(S) UPLOADED? [Y] IF
   NO, PROVIDE REASON: [] RECORDING OFFICER(S): NAME(S), SERIAL #'(S) [ ]7 DNA / FORENSIC EVIDENCE SUBMITTED? [N ]8 FINGERPRINTS:
   FINGERPRINTS SEARCH MADE? [N] FINGERPRINT EVIDENCE OR CARDS SUBMITTED? [N ] ANALYSIS REQUEST SUBMITTED? [N ]
   COMPARISON REQUEST SUBMITTED?[N ]9 FELONY ALERT PACKET SUBMITTED? [N ] OFFICER SUBMITTING: [ ] FOLLOW-UP UNIT
   DESTINATION: []10 USE OF FORCE REPORT SUBMITTED? [N] USE OF FORCE SCREENED BY (SUPERVISOR'S NAME AND SERIAL): [ ]11 LIST ALL
   HARDCOPY PAPERWORK SUBMITTED:[ ]ARREST REFERRAL TRACKING SHEET (Crisis Solution Center)[ ]CRIMINAL TRESPASS WARNING 5.34.1
   [ ]DUI PACKET[ ]DV SUPPLEMENTALS[ ]IDENTITY and MAIL THEFT (Photocopy of Recovered ID orMail)[ ]INVENTORY SEARCH FORM[ ]
   MENTAL HEALTH CONTACT REPORT[ ]PARK EXCLUSION[ ]TOW IMPOUND RECORD[ ]VEHICLE REPORT[ ]WRITTEN STATEMENTS (Required
   on Felony Arr, Juvenile Crime, DV Incident)[ ]OTHER (Describe in Box Below)[ ]12 VICTIM(S) INJURIES: SFD Responded? [ ][]13 INCIDENTAL
   PROPERTY DAMAGE: (DESCRIPTION AND VALUE)[ ]14 VEHICLE IMPOUNDED? [N] STORAGE LOCATION: [ ]15 INITIAL INCIDENT DESCRIPTION
   / NARRATIVE:[On 10/24/18 between 01:50 and 02:50,           SES         received several textmessages from Paige Thompson and one
   rambling voice mail. SES wasalarmed because one of the text messages included              SES address and read,"Rest in peace."
      SES told me that Thompson was an acquaintance fromseveral years ago when her husband                 KWS      was friends with
   Thompson. SES suspects Thompson blames her for not being friends with KWS nymore. SES said that Thompson has a
   history of mental illness. Wediscussed obtaining an anti-harassment court order and I gave SES abusiness card and case number.]




 REPORTING OFFICER SIGNATURE / DATE                                                      SUPERVISOR SIGNATURE / DATE

 ANDREW RAGONESI #6686 Oct 24, 2018 07:20 (e-signature)                                  JAMES SATHER #6855 Oct 24, 2018 23:59 (e-signature)
 PRINT NAME                                                                              PRINT NAME

 ANDREW RAGONESI #6686                                                                   JAMES SATHER #6855
NOTE: Summarized report. More data regarding this report may exist in the RMS.                                                                                             Pg 1 of 1
Mark43 RMS Form v2.0 generated by J. SPANGENTHAL-LEE #7858 on Jul 30, 2019 10:55.
Imported Report.
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 3 of 34




                  Exhibit 2
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 4 of 34




          SES




                               SES
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 5 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 6 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 7 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 8 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 9 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 10 of 34




                                       SES
                                              SES
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 11 of 34




                  Exhibit 3
LexisNexis CourtLink - Docket Number Search Result                         Page 1 of 3
          Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 12 of 34


                                                                    Switch Client    |   My Briefcase   |   Order Runner Documents   |   Lexis Advance | Sign Out |
                                                                                                                                           Welcome, Elizabeth Gan

Single Search - with Terms and Connectors
 Enter keywords - Search multiple dockets & documents                                              Search         Info



 My CourtLink       Search         Dockets & Documents            Track        Alert          Strategic Profiles         Breaking Complaints           My Account


       Search > Docket Search >        SES       V Thompson



                                                    New Docket Search            Search in Same Court

 Docket Tools

     Get Updated Docket         Track Docket Activity         Search for Similar             Set Alert for Similar Dockets
                                                                                                                                            [Add to My Briefcase]
  This docket was retrieved   CourtLink can alert you      Start a new search             CourtLink alerts you when there are               [Email this Docket]
  from the court on           when there is new activity   based on the                   new cases that match characteristics              [Printer Friendly Format
  8/12/2019                   in this case                 characteristics of this        of this case
                                                           case
                              Additional resources for cases like this may be found in our LexisNexis Practice Area communities.


   Docket



                                                 Washington District & Municipal Courts

                                                  WA District & Municipal - King County District
                                                                 (King County District)

                                                                    185-02371 CV

                                                               SES             V Thompson

                                            This case was retrieved from the court on Monday, August 12, 2019


                                                                          Update Now




                                                                            Header
                                                             Case Number:       185-02371 CV
                                                                 Date Filed:    10/24/2018
                                                 Date Full Case Retrieved:      08/12/2019
                                                    [Summary][Participants][Judgments][Proceedings]

                                                                           Summary

                                                                    Cause: Anti-Harassment
                                                                                                                                                   Back to Top
                                                                          Participants
   Connection / Litigant Name / Links
   Petitioner #1
             SES
   Unknown Code "RSP"
   Thompson, Paige Adele
                                                                                                                                                   Back to Top
                                                                          Judgments

                                                                 Judgment : 1_
                                                           Judgment Type : Granted
                                                                      Date : 10/24/18
                                                                     Judge : Mcc
                                                            Judgment Amt : $0.00
                                                              Amount Paid : $0.00
                                                              Balance Due : $0.00


                                                                 Judgment : 2_
                                                           Judgment Type : Granted
                                                                      Date : 11/07/18




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/12/2019
LexisNexis CourtLink - Docket Number Search Result                         Page 2 of 3
          Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 13 of 34

                                                               Judge : Cym
                                                      Judgment Amt : $0.00
                                                        Amount Paid : $0.00
                                                        Balance Due : $0.00


                                                                                       Back to Top
                                                                    Proceedings
   Date       Description                                                            Initials
   10/24/18   Case Filed on 10/24/2018                                               Jes
              Cause of Action: Harassment                                            Jes
              PET 1                SES                Added as Participant           Jes
              RSP 1 THOMPSON, PAIGE ADELE Added as Participant                       Jes
              EXP AH Set for 10/24/2018 01:15 PM                                     Jes
              in Room 341 with Judge MCC                                             Jes
              18297101627 ANTI HAR FILING Received 73.00                             Jes
              Paid by:    SES                                                        Jes
              18297101627 KCD DIS RES CV Received 10.00                              Jes
              Paid by:    SES                                                        Jes
              18297101627 CERTIFY DOC Received 10.00                                 Jes
              Paid by:    SES                                                        Jes
              E-341 Pxj 01:37                                                        Pxj
   10/24/18   Judge Mark Chow Presiding                                              Pxj
              Petitioner Present, Sworn In, And Testifies                            Pxj
              Motion For Temporary Anti Harassment Order Granted                     Pxj
              Temporary Harassment Order Signed                                      Pxj
              Case Set Over For Full Anti Harassment Hearing 11/07/2018              Pxj
              Petitioner Given Petitioner, 911, Service Packets in Court             Pxj
              Entry Packet Faxed to Spd-Confirmed                                    Pxj
              Petitioner Responsible For Service                                     Pxj
              Case Concludes 01:40                                                   Pxj
              Judgment 1 Granted entered by Judge MCC                                Pxj
              NJT AH Set for 11/07/2018 01:30 PM                                     Pxj
              in Room 338 with Judge NBG                                             Pxj
              Order created on 10/24/2018 TEMP ANTI-HARASSMENT entered by            Pxj
              CHOW, MARK C expires on 11/07/2018                                     Pxj
   10/24/18   EXP AH: Held                                                           Pxj
   10/25/18   Filed: Declaration of Service                                          Jjw
   10/29/18   Filed: Declaration of Service                                          Jjw
   11/07/18   NJT AH: Held                                                           Jjw
              E338 2:23pm Jjw                                                        Jjw
              Judge Pro Tem Catherine Mcdowall                                       Jjw
              Petitioner Present                                                     Jjw
              Respondent Not Present                                                 Jjw
              Court Notes Respondent Has Been Served                                 Jjw
              2:33 Petitioner Sworn                                                  Jjw
              2:34 Petitioner Testifies                                              Jjw
              2:40 Petitioner KWS Testifies                                          Jjw
              2:41 Petitioner   SES Statements                                       Jjw
              2:42 Petitioner Motions For Order Longer Than One Year                 Jjw
   11/07/18   2:42 Court Final Statements / Ruling                                   Jjw
              Court Grants Full Order For Protection, Signed                         Jjw
              Petitioners Provided With Certified Copies in Court                    Jjw
              Court Notes Order Will Last Five Years And Petitioners                 Jjw
              May File For Renewal at That Time if They Choose                       Jjw
              Judgment 2 Granted entered by Judge CYM                                Jjw
              Confirmed- Entry Fax Sent to Spd                                       Jjw
              Fax Confirmation Filed (Dcorauto)                                      Ecr
   11/08/18   Order created on 11/07/2018 ANTI-HARASSMENT entered by                 Jjw
              MCDOWALL, CATHERINE expires on 11/07/2023                              Jjw
              EXP TRACK Set for 11/08/2023 01:15 PM                                  Jjw
              in Room 312 with Judge ACH                                             Jjw
              Clerk Notes: Track Set to Close Matter if no Action on                 Jjw
              Case Once Order Expires                                                Jjw
                                                                                       Back to Top




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/12/2019
LexisNexis CourtLink - Docket Number Search Result                         Page 3 of 3
          Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 14 of 34

  The data or information provided is based on information obtained from the Washington State courts. The Administrative Office of the Courts and the Washington
  Courts: 1) Do not warrant that the information is accurate or complete except for court purposes; 2) Make no representations regarding the identity of any persons
  whose names appear in the Index; and 3) Deny liability for any damages resulting from the release or use of the data or information. The user should verify the
  information by personally consulting the “official” record reposing at the court of record.



                                                        New Docket Search            Search in Same Court



                  | About LexisNexis | Terms & Conditions | Pricing | Privacy | Customer Support - 1-888-311-1966 | Copyright © 2019 LexisNexis®. All
                  rights reserved.




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/12/2019
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 15 of 34




                  Exhibit 4
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 16 of 34




        KWS




                               KWS
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 17 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 18 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 19 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 20 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 21 of 34
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 22 of 34




                                                KWS
                                           KWS
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 23 of 34




                  Exhibit 5
LexisNexis CourtLink - Docket Number Search Result                         Page 1 of 3
          Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 24 of 34


                                                                    Switch Client    |   My Briefcase   |   Order Runner Documents   |   Lexis Advance | Sign Out |
                                                                                                                                           Welcome, Elizabeth Gan

Single Search - with Terms and Connectors
 Enter keywords - Search multiple dockets & documents                                              Search         Info



 My CourtLink       Search         Dockets & Documents            Track        Alert          Strategic Profiles         Breaking Complaints           My Account


       Search > Docket Search >                KWS              v. Paige Adele Thompson



                                                    New Docket Search            Search in Same Court

 Docket Tools

     Get Updated Docket         Track Docket Activity         Search for Similar             Set Alert for Similar Dockets
                                                                                                                                            [Add to My Briefcase]
  This docket was retrieved   CourtLink can alert you      Start a new search             CourtLink alerts you when there are               [Email this Docket]
  from the court on           when there is new activity   based on the                   new cases that match characteristics              [Printer Friendly Format
  8/12/2019                   in this case                 characteristics of this        of this case
                                                           case
                              Additional resources for cases like this may be found in our LexisNexis Practice Area communities.


   Docket



                                                 Washington District & Municipal Courts

                                                  WA District & Municipal - King County District
                                                                 (King County District)

                                                                    185-02404 CV

                                                       KWS                     v. Paige Adele Thompson

                                            This case was retrieved from the court on Monday, August 12, 2019


                                                                          Update Now




                                                                            Header
                                                             Case Number:       185-02404 CV
                                                                 Date Filed:    10/25/2018
                                                 Date Full Case Retrieved:      08/12/2019
                                                    [Summary][Participants][Judgments][Proceedings]

                                                                           Summary

                                                                    Cause: Anti-Harassment
                                                                                                                                                   Back to Top
                                                                          Participants
   Connection / Litigant Name / Links
   Petitioner #1
            KWS
   Unknown Code "RSP"
   Thompson, Paige Adele
                                                                                                                                                   Back to Top
                                                                          Judgments

                                                                 Judgment : 1_
                                                           Judgment Type : Granted
                                                                      Date : 10/25/18
                                                                     Judge : Mcc
                                                            Judgment Amt : $0.00
                                                              Amount Paid : $0.00
                                                              Balance Due : $0.00


                                                                 Judgment : 2_
                                                           Judgment Type : Granted
                                                                      Date : 11/07/18




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/12/2019
LexisNexis CourtLink - Docket Number Search Result                         Page 2 of 3
          Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 25 of 34

                                                                         Judge : Cym
                                                                Judgment Amt : $0.00
                                                                  Amount Paid : $0.00
                                                                  Balance Due : $0.00


                                                                                                                                                   Back to Top
                                                                            Proceedings
   Date               Description                                                                                                                Initials
   10/25/18           Case Filed on 10/25/2018                                                                                                   Pxj
                      Cause of Action: Harassment                                                                                                Pxj
                      PET 1                KWS               Added as Participant                                                                Pxj
                      RSP 1 THOMPSON, PAIGE ADELE Added as Participant                                                                           Pxj
                      EXP AH Set for 10/25/2018 01:15 PM                                                                                         Pxj
                      in Room 301 with Judge GXH                                                                                                 Pxj
                      Filed: Petition For Anti Harassment                                                                                        Pxj
                      18298101618 ANTI HAR FILING Received 73.00                                                                                 Pxj
                      Paid by:              KWS                                                                                                  Pxj
                      18298101618 CERTIFY DOC Received 10.00                                                                                     Pxj
                      Paid by:             KWS                                                                                                   Pxj
                      18298101618 KCD DIS RES CV Received 10.00                                                                                  Pxj
                      Paid by:              KWS                                                                                                  Pxj
   10/25/18           EXP AH on 10/25/2018 01:15 PM                                                                                              Tal
                      Changed to Room 312 with Judge GXH                                                                                         Tal
                      EXP AH: Held                                                                                                               Rxc
                      E341 1:55 Cc: Rxc                                                                                                          Rxc
                      Judge Mark Chow Presiding                                                                                                  Rxc
                      Petitioner           KWS              Present - Sworn And                                                                  Rxc
                      Testified                                                                                                                  Rxc
                      Court Granted Temporary Anti-Harassment Order                                                                              Rxc
                      Judgment 1 Granted entered by Judge MCC                                                                                    Rxc
                      Order created on 10/25/2018 TEMP ANTI-HARASSMENT entered by                                                                Rxc
                      CHOW, MARK C expires on 11/07/2018                                                                                         Rxc
                      NJT AH Set for 11/07/2018 01:30 PM                                                                                         Rxc
                      in Room 338 with Judge NBG                                                                                                 Rxc
   10/25/18           Personal, 911, And Service Packets Provided to Petitioner in                                                               Rxc
                      Court                                                                                                                      Rxc
                      Order Faxed to Spd For Both Entry And Service                                                                              Rxc
   11/02/18           Filed: Declaration of Service                                                                                              Jjw
   11/07/18           NJT AH: Held                                                                                                               Jjw
                      E338 2:23pm Jjw                                                                                                            Jjw
                      Judge Pro Tem Catherine Mcdowall                                                                                           Jjw
                      Petitioner Present                                                                                                         Jjw
                      Respondent Not Present                                                                                                     Jjw
                      Court Notes Respondent Has Been Served                                                                                     Jjw
                      2:33 Petitioner Sworn                                                                                                      Jjw
                      2:34 Petitioner Testifies                                                                                                  Jjw
                      2:40 PetitionerKWSTestifies                                                                                                Jjw
   11/07/18           2:41 Petitioner   SES Statements                                                                                           Jjw
                      2:42 Petitioner Motions For Order Longer Than One Year                                                                     Jjw
                      2:42 Court Final Statements / Ruling                                                                                       Jjw
                      Court Grants Full Order For Protection, Signed                                                                             Jjw
                      Petitioners Provided With Certified Copies in Court                                                                        Jjw
                      Court Notes Order Will Last Five Years And Petitioners                                                                     Jjw
                      May File For Renewal at That Time if They Choose                                                                           Jjw
                      Judgment 2 Granted entered by Judge CYM                                                                                    Jjw
   11/08/18           Order created on 11/07/2018 ANTI-HARASSMENT entered by                                                                     Jjw
                      MCDOWALL, CATHERINE expires on 11/07/2023                                                                                  Jjw
                      EXP TRACK Set for 11/07/2023 01:15 PM                                                                                      Jjw
                      in Room 312 with Judge ACH                                                                                                 Jjw
                      Clerk Notes: Track Set to Close Matter if no Action on                                                                     Jjw
                      Case Once Order Expires                                                                                                    Jjw
                                                                                                                                                   Back to Top



  The data or information provided is based on information obtained from the Washington State courts. The Administrative Office of the Courts and the Washington
  Courts: 1) Do not warrant that the information is accurate or complete except for court purposes; 2) Make no representations regarding the identity of any persons




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/12/2019
LexisNexis CourtLink - Docket Number Search Result                         Page 3 of 3
          Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 26 of 34

  whose names appear in the Index; and 3) Deny liability for any damages resulting from the release or use of the data or information. The user should verify the
  information by personally consulting the “official” record reposing at the court of record.



                                                        New Docket Search             Search in Same Court



                  | About LexisNexis | Terms & Conditions | Pricing | Privacy | Customer Support - 1-888-311-1966 | Copyright © 2019 LexisNexis®. All
                  rights reserved.




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/12/2019
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 27 of 34




                  Exhibit 6
                                  Case 2:19-cr-00159-RSL Document     13-1 Filed 08/13/19 Page 28 of 34
 Report Number 2019-104455 - lncident                   /    (5eattle
                                                            Offense Report Report Cover Sheet            Police Department)                                                   Seattle Police Department


  Report Number 20f!L104465 - lncident                                                      /   Offense Report Report Gover Sheet
   REPORT DATE     /TIME                          PRECINCT/ SECTOR       I   EEptr   /RA                                     CAD EVENT START DATE / TIUE      . CAD EVENT END DATE / INNT

   Mar 24,2A]-,9 07:44                            s/s /stl10881                                                              Mar 24,2019 06:11
  INGIDENT INFO
  OFFENSE CODE


  x100 | cRrsrs
  OFFENSE LOCATION                                                                                                           OFFENSE START DATE

                           SEATTLE                                                                                           Mar 24,20].9 06:11
  INCIDENT INFO
  OFFENSE CODE


  x66 I SUTCTDE-THREATS
  oFFENsELocATToN                                                                                                        I   orrrnsestnntoere
                            VS,SEATTLE                                                                                   I


                                                                                                                         I Mar24,201906:11
  INVOLVED PERSONS
                                                                                                                                    /
                                                                                                                                                                        fii,*. lnl,.
  INVOLVEMENT              NAME                                              HOME ADDRESS                                    DOB        ESTIMATED AGE RANGE

  w-2                                JDE                                                                                     L990
                                                                             SEATTLE, WA        98108
  INVOLVEMENT              NAME                                              HOME ADDRESS                                    OOA    /   EST1MATED AGE RANGE                                     sEx
                                                                                                                                                                                            I
  v-1                      PAIGE ADELE THOMPSON                                                                              1986                                      White                I Female
                                                                                                98108
                                                                                                                                                                                            I

                                                                             SEATTLE, WA
  INVOLVEMENT              NAME                                              HOME ADDRESS                                    DOB    /   ESTIMATED AGE RANGE                                 I   SEX

  w-1                              PHQ                                                                                       1952                                      Asian I *rt,
                                                                             SEATTLE, WA        98108
  NARRATIVE
   Docume nt No: GOO0202 42240002
   Subject: NARRATIVE
   Author: ANTH0NY REYNOLDS (7585)
   Date:2019-03-25 11:33:00

   ITT-VERSION 1.01 [GENERAL OFFENSE INITIAL INVESTIGATION NARRATIVE]1 BACK-UP OFFICERS(S): (NAMES, SERIAL#'s, AND ROLES
   ININcIDENT)[Eggers 759312 CHARGES: [ ] CHARGE DESCRIPTION:[N/A]3 ARREST SCREENED BY: (SUPERVISOR'S NAME AND SERIAL)[N/A ]4
   PHOTO(S) TAKEN? [N] IF SO, [ ]UPLOADED TO DEMS, OR [ ]ICV USEDs RECORDED STATEMENT(S)T-AKEN? [N] IF SO, [ ]UPLOADED TO DEMS,
   oR [ ]lcv USEDG DIGITAL lN-CAR VIDEO(S) UPLOADED? [Y] FLAGGED? [Y] lF NO, [ ] RECORDING OFFICER(S): [Eggers 7593, Reynolds 7s8517
   DNA / FORENSIC EVIDENCE SUBMITTED? [N ]8 FINGERPRINTS: FINGERPRINTS SEARCH MADE? [N] FINGERPRINT EVIDENCE OR CARDS
   SUBMITTED? [N ] ANALYSIS REOUEST SUBMITTED?[N I COMPARISON REQUEST SUBMITTED? [N ]9 FELONY ALERT PACKET SUBMIfiED? [N I
   OFFICER SUBMITTING: [N/A ] FOLLOW-UP UNIT DESTINATION: [N/A ]10 USE OF FORCE REPORT SUBMITTED? [N] UsE OF FORCE SCREENED
   BY [SUPERVISOR'S NAME AND SERIAL):                                IN/A]11          LIST ALL HARDCOPY PAPERWORK SUBMITTED:[ ]ARREST REFERRAL TRACKING SHEET (Crisis
   Solution Center)l ]CRIMINAL TRESPASS WARNING 5.34.1[ ]DUl PACKET[ ]DV SUPPLEMENTALS[ ]IDENTITY and MAIL THEFT (Photocopy of
   Recovered lD or Mail)[ ]INVENTORY SEARCH FORM[ ]MENTAL HEALTH CONTACT REPORT[ ]PARK EXCLUSION[ ]TOW IMPOUND RECORD[ ]
   VEHICLE REPORTI ]WRITTEN STATEMENTS (Required on Felony Arr,Juvenile Crime, DV lncident)[ ]OTHER (Describe in Box Below)[ ]12
   VICTIM(S) INJURIES:SFD Responded? tNItN/A I13 INCIDENTAL PROPERTY DAMAGE: (DESCRIPTION AND VALUE)[N/A]14 VEHICLE
   IMPOUNDED? [N] STORAGE LOCATION: tN/A I15 lNlTlAL INCIDENT DESCRIPTION / NARRATIVE:[On 24 March 2019 while working uniformed
   patrol as unit "1S1" I responded tothe residence at              for a report ofa domestic disturbance. The calldetails read: INTOX
   ROOMATE lN A DISTO WITH ROOMATES, TRIED TO TAKE A SWING ATRP, NO WPNS. While en route to the call location I received several
   updates viaradio that the suspect was outside the residence banging on windows and thatthe calltaker could hear her yelling and
   previously banging on the walls.Upon arrival I contacted the female outside the home who immediately assertedthat she had done
   nothing wrong. She was identified as V/Ihompson, Paige. lalso contactedthe roommates inside the residence. They told me Paige
   hadsuddenly and inexplicably began yelling at striking the walls and doors. Whenher roommateJ JDE tried to intervene, Paige turned
   assaultive and tried tostrike JDE JDE then forced Paige outside in self-defense. JDE advisedme that Paige has threatened to
   retrieve a fake gun that belongs to anotherroommate and use it to commit "suicide by cop." JDE and theother roommatesstated
   Paige's outbursts are an ongoing problem, and have been for the twoyears she has lived there. She gets incredibly angry at a moment's


  REPORTING OFFICER SIGNATURE         / DATE                                                             SUPERVI5OR SIGNATURE   /   DATE

 ANTHONY REYNOLDS #7585                             Mar 24,20!9 A7:44 (e-signature)                      DEREK RISTAU        #751-7 Mar 26,2079 00:00 (e-signature)
 PRINT NAME                                                                                              PRINT NAME

 ANTHONY REYNOLDS #7585                                                                                  DEREK RISTAU        #75L7
NOTE: Summarized  report. More data regarding this report may exist in the RMS.                                                                                                                       Pgt of   2
Markil3 RMS Form v2.0 generated by D. BROWN #6274 onJul24, 2079 72:25.
lmoorted Reoort.
                                Case 2:19-cr-00159-RSL            Document 13-1 Filed 08/13/19 Page 29 of 34
Report Number 2019-tO4465 -lncident                   /
                                          Offense Report Report Cover Sheet (SeattlePolice Department)                                       Seattle Police Department

    ilotice andbecomes destructive to property and assaultive to the other persons.Paige stated she was upset about something that had
    gone wrong with hercomputer and began yelling and struck a door when JDE entered her room,grabbed her by the hair and forced her
    out of the home. When asked if shewanted to hurt herself Paige stated "l don't know" and also that she can dowhatever she wants with
    her life.Paige was transported to Swedish Medical Center via AMR.The incident was screened with A"/SGT Ristau at the precinct.l




  REPORTING OFFICER SIGNATUBE        /   DATE                                       sUPERVISOR SIGNATURE   /   DATE

 ANTHONY REYNOLDS                    #7585        Mar 24,2019 A7:44 (e-signature)   DEREK RISTAU      #7517           Mar 26,2019 00:00 (e-signature)
  PRINT NAME                                                                        PRINT NAME

 ANTHONY REYNOLDS #7585                                                             DEREK RISTAU      #75L7
NOTE: Summarized reporL More data regarding this report may exist in the RMS.                                                                                 PgZ of 2
Mark43 RMS Form v2.0 generated by D. BROWN #6274 onJul 24, 2A79 72:25.
lmoorted Reoort-
                               Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 30 of 34Seattle Police Department
Report Nur4.ber 2019-10 4465 - Additional lnfo Report (seattle Police Department)
        '?


  Report Number 2019-104455 - Additional lnfo Report
    REPORT DATE       /TIME                    CAD EVENT START DATE       /   TIME   . CAD EVENT END   DATE   /   TIME                    REPORT WRITER


    Mar 24,20]9 07:55                          Mar 24,20t9 07:55                                                                          ANTHONY REYNOLDS #7585

  NARRATIVE
        Docu       ment No: G 0042024224000I
        Subject: TEMPLATE
-       Author: ANTHONY REYNOLDS (7585)
        Date : 2019-03-24 07 : 5 5 :00


        ITT_VERSTON 1.01 [CRlSlS TEMPLATE]                                                                                                                                         NOTE: lnclude
        corresponding Entity with this template. Relate report to your CAD call (CP) using the EVENT button.


    I   certify (or declare) under penalty of perjury under the laws ofthe State ofWashington that the foregoing                                                        is   true and correct to the best of
    my knowledge and belief.

    ELECTRONICALLY SIGNED

    ANTHONY REYNOLDS                                                                                                                       Seattle Police Department, WA




 REPORTING OFFICER SIGNATURE        /   DATE                                                                             SUPERVISOR SIGNATURE   /   DATE

 ANTHONY REYNOLDS                  #7585 Mar 24,2079                     A7:44 (e-signature)                             DEREK RISTAU      #75T7           Mar 26,20L9 00:00 (e-signature)
 PRINT NAME                                                                                                              PRINT NAME

 ANTHONY REYNOLDS #7585                                                                                                  DEREK RISTAU      #75T7
Mark4i     Form v2.0 generated by D. BROWN #5274 onJul 24, 2079 72:25.
             RMS
                                                                                                                                                                                                     Pg L   of1
lmported Report.
Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 31 of 34




                  Exhibit 7
                                             Case   2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 32 of 34
Report Number 2019-                                                  /
                                                - lncident Offense Report Report (Seattle                      Police Department)                                                           Seattle Police Department


  Report Number 2019-                                                             - lncident              / Offense Report Report
  REPORT DATE             /TIUC
                                                            I
                                                                enrcrrrrcr / sEsroR   /   BEAr   /   RA                                     I
                                                                                                                                            I
                                                                                                                                            I
                                                                                                                                                cno EVENT srART DAIE / lrug - cAD EVENT END DATE / TrME

  May 23,2079 17:58                                         ls/olol/rc+g                                                                    I Mry 23,20!9 10:35
  REPORTWRITER

  SARAH MULLOY                             #7421
  ASSIST| NG PERSON           N   EL   /   TYPE(S)

  MARIAH ANDRIGNIS #X055                                    (Additional Resources)
  REPORT TAKEN LOCATION


  2203 AIRPORT WAY S, SEATTLE, WA 98134
  EIVIS   /   TINE   /   OTHER   LE   AGENCIES ON SCENE


   ryrsffi                 ruo

  NARRATIVE

   0n 5.23.2019 I was working in full uniform driving a fully marked patrol car for the Seattle Police Department as unit, CRT6; lwas assigned
   to the Crisis Response Unit. Mariah Andrignis #X055 was working with me as an additional resource for mental health related issues on
   this call.

   At 1031 hours dispatch created a 911 call for "assist other agency" after receiving a teletype from Detective Frank Rivas ofthe Mountain
   View Police Department in California. The teletype was regarding a suspect, Paige Thompson          1985), who had threatened to shoot up
   the          campus in California. The call read as follows from dispatch: VIATELETYPE. ATL SUSP WHO THREATENED TO GO TO THE BAY
   AREA IN CA AND SHOOT UP OFCRS AT                                                                   AGENCY REQ EVAL FOR INVOL AND CONTACT DET.

   I am familiar with Paige Thompson and my unit has a response plan for her. ln the past, she has threatened suicide by cop and made other
   threats via social media to       on her twitter account. Every previous attempt to contact Thompson at her residence has been
   unsuccessful and she has threatened that she has a bb gun and will force officers to shoot her.

   Ispoke with the complainant over the phone, Detective Frank Rivas. I informed him that our department was familiar with Thompson.
   Rivas explained that he was unable to pursue any charges based on the incident, however, he would consider whether or not
   wanted to issue Thompson trespass paperwork or if they would pursue a no contact order based on her threats. lf any assistance is
   needed for future service, our agency will oblige.

   I asked Rivas to send me the police report with the specific threats that were made. I received a police report via email from Rivas;
   Mountain View Police Department Case No. 19003729. The report indicated that on 5.21.2019 Thompson had sent twitter messages to a
   former Amazon co-worker,         JB           JB resides in California and currently works for              Thompson sent the following
   messages:

   "l feel bad, when my cat dies, l'm going to California to shoot up                                                          office I hope you are not there"

   "sorry"

   "but it has to be done"

   "you're really not gonna like me when you realize where this is going but it has to be this way, I have no_choice"

   "try to think about this from my point of view, what has          done for the world? I know they're responsible for my continued
   unemployment. You know what has to be done. I like you but I can't let you stand in the way of what has to be done."

          JB               had responded to Thompson and her response was: " Yeah? Maybe spd could do something kind and come over and shoot me"

  Moutnain View PD has already investigated the threats and such has been documented under the above listed MVPD case number.
    JB stated that he did not think Thompson posed an immediate threat to                  on that day, however, he did make a report to
  twitter and MVPD. The report includes a statement from JB stating that he had called Thompson and spoke with her briefly on the
  phone Thompson stated she still lived in Seattle, she did not have access to any weapons, was currently taking psychiatric medications
  and had no monetary or transportation means to come to California.




 REPORTING OFFICER SIGNATURE                     /   DATE                                                                 SUPERVISOR   SIGNATURE   /   DATE

 SARAH MULLOY                          #7421, May 23,2A19 18:59 (e-signature)                                             RALPH WILSON           #5003 May 24,201.9 12:35 (e-signature)
 PRINT NAME                                                                                                               PRINT NAME

 SARAH MULLOY #7421,                                                                                                      RALPH WILSON #5003
Mark43    RMS   Form v2.0 generated by D. BROWN #6274 onJul24,2079 72:22.                                                                                                                                    Pg1of3
                                     Case 2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 33 of 34
 Report Number 2019-                         - lncident   /   Offense Report Report (Seattle Police Department)                                                                        Seattle Police Department

    Mariah Andrignis contacted Thompson's mental health agency, Seattle Counseling Services. She was able to speak Thompsorfs                                                                    iaE
    nianager and inform them ofThompson's behavior.

   I checked my unit's database for vetted Extreme Risk Protection Orders and located that I had vetted Thompson for an ERpO on May 24,
   2018; Thompson was already ineligible to possess firearms due to mental health reasons and involuntary commitment.

   Thompson's case manager has been informed of her behavior/threats. I will be making a DCR referral for further outreach and assessment.

   REPORirlNG PARTY-I
  REPORTING PARTY.X (ORGANIZATION)

  R-l Mountain View Police Department
  ORGANIZATION TYPE                                                                                              ORGANIZATION INDUSTRY

  Criminal Justice Enforcement Unit                                                                              Alternative Medicine
  MAILING ADDRESS

  I.OOO V!LLA ST,             MOUNTAIN VIEW, CA 94041
  PHONE NUMBER

  (5s0) 903-53aa (Work)
  REPORTING PA:RTY.2
  REPoRTI NG PARTY-2 (PERSON)                                                                                                                DOB    /   ESTIMATED AGE RANGE

  R-2 Rivas, Frank                                                                                                                           35 - 55 years old
  sEx                        RACE   I erHrutclrv                                                  PHONE NUMBER                           I   rrrratADDREss

  Male                       Unknown         / Unknown                                                              (primary,                                                        (wo rk)
                                                                                              Work Cell)
  REPORTI NG PARW SIGNATU RE




  INCIDENT INFO
  INCIDENT TYPE

  Assist Other Agency
  OFFENSE LOCATION
  LOCATION NAME        /   STREET ADDRESS/LOCATION        NAME   I APT, UNIT, sTE / DESCRIPTION
  1OOO VILLA ST
  CITY                                                                                                                                                                          COUNTRY CODE

  MOUNTAIN VIEW                                                                                                                                                                 US
  LOCATION CATEGORY                                                                                              PRECINCT   /   SECTOR    / BEAT/        RA

  Other/Unknown                                                                                                  ooj I      oo1   /   oo1/ oo1
 SUBJECT-I
  SUBJECT-1 NAME (LAST,        FTRST MTDDLE)                                                                                                 DOB    /   ESTIMATED AGE RANGE

  SB-1 THOMPSON, PAIGE ADELE                                                                                                                 1986-
  5EX

  Female                                     0914 (Work)                          2468 (Mobile),                    5012 (Home)
  HOME ADDRESS

                                      SEATTLE, WA

 INCIDENT INFO
 INCIDENT TYPE

  Crisis
  OFFENSE LOCATION
 LOCATION NAME         /   STREET ADDRESS/LOCATION      NAME     / ApT, UNtT, STE / DESCRIPT|ON
 1OOO VILLA ST
                                                                                              STATE                                   I      ZIP

 MOUNTAIN VIEW                                                                                cA                                      I 94041


 REPORTING OFFICER SIGNATURE             I D,rE                                                                  SUPERVISOR     SICNATURE          / DATE
 SARAH MULLOY                  #742I         May 23,2079 18:59 (e-signature)                                     RALPH WILSON #5003                           May 24,2079 12:35 (e-signature)
 PRINT NAME                                                                                                      PRINT NAME

 SARAH MULLOY                  #742I                                                                             RALPH WILSON #5003
Mark43   RMS   Form v2.0 generated by D. BROWN #6274 onJul 24, 2079 72:22.
                                                                                                                                                                                                        Pg 2   of3
                                   Case- lncident
                                          2:19-cr-00159-RSL Document 13-1 Filed 08/13/19 Page 34 of 34
  Report Number 2019-                                     / Offense     Report Report (Seattle Police Department)                                                             Seattle Police Department
   LOCAT1GN'CATEGORY                                                                                      PRECINCT/ SECTOR   I   BEAT      I   RA

   Other/Unknown
   SUBJECT-|
   SUBJECT-1 NAME (LAST, FTRST MTDDLE)
                                                                                                                                 DOB   /   ESTIMATED AGE RANGE

   SB-1 THOMPSON, PAIGE ADELE                                                                                                    1985-
   SEX                       PHONE NUMBER

   Female                                     0914 (Work),                      2468 (Mobile),               -60i.2 (Home)
   HOME ADDRESS

                                      SEATTLE, WA

   I   certify (or declare) under penalty ofperjury underthe laws ofthe State ofWashington that the foregoing                                                    is   true and correctto the best of
   my knowledge and belief.

   ELECTRONICALLY        SIGNED                                                                                                  PLACE

   SARAH MULLOY                                                                                                              Seattle Police Department, WA




 REPORTING OFFICER SIGNATURE           /   DATE                                                         SUPERVISOR SIGNATURE      / DATE
 SARAH MULLOY                 #7427 May 23,2ot9 18:59 (e-signature)                                     RALPH WILSON #5003                          May 24,20!9 12:35 (e-signature)
 PRINT NAME                                                                                             PRINT NAME

 SARAH MULLOY #7421.                                                                                    RALPH WILSON #5003
Mark43   RMS Form   v2.0 generated by D. BRowN #62t4 onJul 24,20t9 t'Z:zz.
                                                                                                                                                                                              Pg 3   of3
